DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the photolithographically patterning the first material to expose a portion of the insulator surface; and immersing the microchip in a non-polar solution must be shown or the feature(s) canceled from the claim(s).  The examiner notes the drawings fail to disclose the immersing the microchip in a non-polar solution after the photolithographically patterning.  No new matter should be entered. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the depositing the first material comprises depositing a material having the capability of forming a self-assembled monolayer; and immersing the microchip in a non-polar solution must be shown or the feature(s) canceled from the claim(s).  The examiner notes the drawings fail to disclose the immersing the microchip in a non-polar solution after the photolithographically patterning.  No new matter should be entered. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, depositing a self-assembled monolayer on the oxide material on the insulator surface; and immersing the microchip in a non-polar solution must be shown or the feature(s) canceled from the claim(s).  The examiner notes the drawings fail to disclose the immersing the microchip in a non-polar solution after the photolithographically patterning.  No new matter should be entered. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 28 is objected to because of the following informalities:  claim 28 depends on canceled claim 1.  Appropriate correction is required. (The examiner will treat claim 28 as depending on claim 22.)


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 22 discloses “photolithographically patterning the first material to expose a portion of the insulator surface; and immersing the microchip in a non-polar solution on the first material”.
The claimed “first material” would encompass an anionic polyelectrolyte, cationic polyelectrolyte, silicon oxide, aluminum oxide, titanium oxide, a material having the capability of forming a self-assembled monolayer, a non-ionic polymer, or an organometallic salt, polystyrenesulfonic acid, poly(diallyldimethylammonium chloride), polyethylene, polyvinylalcohol, aluminum stearate, or zinc stearate. The independent claim would by definition encompass the dependent claim 24. 
The applicant alleges claim 22 finds support in paragraphs [0019, 0020].
Paragraph [0020] explicitly  discloses:
In Figure 4, a first polymer is spun onto the insulator 16 and photolithographically defined in Figure 5, exposing a portion of the insulator 16. A second polymer 42 is then spun on or otherwise deposited on the first polymer and the exposed insulator in Figure 6. The second polymer is then patterned to define a region separate from the first region, typically with a region of the insulator. The two different polymers then retain different charges, or magnitudes of charge to form a charge pattern. In addition to the use of two solution processed polymers, other embodiments may use a combination of a solution processed material to generate one polarity/magnitude of charge and a vapor deposited material to generate another polarity/magnitude of charge, other embodiments could use two different vapor deposited materials.
This paragraph only discloses the formation of different polymers/solution processed material/vapor deposited material to generate the polarity/magnitude of charge. The applicant fails to  explicitly disclose “immersing the microchip in a non-polar solution having charge control agents to develop charge on the first material” after the photolithographically patterning. 
Paragraph 20 describes steps performed in Figures 4, 5, and 6, but Paragraph 20 does not describe the patterning step as forming the “charge” of claim 1. Instead, Paragraph 20 explains the “charge” results from “two different polymers [] retain[ing] different charges.” In other words, for the “charge” to exist, two different polymers must exist and they must have different charges, according to appellant’s contention regarding Paragraph 20 (Br. 7). Claim 1, however, only recites one polymer, not two, because it recites “lithographically patterning the material to form a charge pattern.” The “material” recited in claim 1 reflects the one polymer because of claim 1’s antecedent clause limiting the material.

    PNG
    media_image1.png
    668
    642
    media_image1.png
    Greyscale


	 
In the Examiner’s annotations to Application Figures 4, 5 & 6 above, as explained in Paragraph 20, Figure 4 does not form a charge pattern because it only forms the first polymer layer 40; Figure 5 does not form a charge because it only photolithographically defines a pattern of the first polymer layer 40; and Figure 6 shows depositing the second polymer 42 on the first polymer 40 and exposed insulator 16. None of the steps shown in Figures 4–6 demonstrate the charge is formed by the immersing the microchip in a non-polar solution on the first material. Therefore, the drawings in the original specification fail to disclose “photolithographically patterning the first material to expose a portion of the insulator surface; and immersing the microchip in a non-polar solution having charge control agents to develop charge on the first material”.
Regarding claims 29 and 30, the original specification does not explicitly disclose photolithographically pattering a  first material and “the first material comprises depositing a material having the capability of forming a self-assembled monolayer” and developing a charge on the first material layer that has a the capability of forming a self-assembled monolayer by  immersing the microchip in a non-polar solution having charge control agents. As noted above the original specification only explicitly discloses photolithographic patterning a polymer layer. Paragraph [0026] only discloses “[f]igures 4-7 show a process for photolithographic materials”, and does not show  photolithographically pattering a  first material and “the first material comprises depositing a material having the capability of forming a self-assembled monolayer” and developing a charge on the first material layer that has a the capability of forming a self-assembled monolayer by  immersing the microchip in a non-polar solution having charge control agents.

	 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.




Claim(s) 22, 24 and 27 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Lu et al. (US 2006/0128057).
Regarding claim 22, Lu disclose depositing a first material (144) on an insulator surface (122) of the microchip; photolithographically patterning [0049] the first material to expose a portion of the insulator surface (fig. 2) and immersing the microchip in a non-polar solution [0056] having charge control agents [0056] to develop charge on the first material through interaction with the surrounding non-polar solution (fig 4).
Regarding claim 24, Lu et al. disclose the first material comprises aluminum oxide [0049]. 
	Regarding claim 27, the examiner takes official notice that it would be well known to form a material such as silicon oxide by vapor deposition. 
Regarding claim 28, Lu et al. disclose singulating into microchips (30) [0040]. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 23  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lu et al. (2006/0128057). 
Lu et al. discloses the invention supra. 
Lu fails to explicitly disclose depositing a second material, different from the first material on the surface of the first material and the exposed portion of the insulator surface; and photolithographically patterning the second material to define a region separate from the first region.
However, Lu does disclose the material could be made of well known materials such as silicon oxide or aluminum oxide [0049]. 
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single embodiment. 
One of ordinary skill in the art could have combined the elements as claimed by known methods (depositing a material of silicon oxide and depositing a material of aluminum oxide), and that in combination, each element merely performs the same function as it does separately.
One of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 25  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lu et al. (2006/0128057) in view of Smith et al. (US6,623,579).
Lu et al. discloses the invention supra. 
Lu fails to disclose the non-polar solution being one of an isopar series of liquids, a hydrocarbon liquid, or dodecane.
Smith et al. disclose a non-polar hydrocarbon liquid (hexane) in fluidic self assembly (FSA) process [col. 13 lines 10-31].
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. 
One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. (The non-polar solution (hexane) would assist the self assembly process.)
One of ordinary skill in the art would have recognized that the results of the combination were predictable. (The hexane would perform as a non-polar solution.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRADLEY SMITH/Primary Examiner, Art Unit 2817